 



PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (“Agreement”) is made as of July 17, 2013 (the “Effective
Date”), by Healthcare Corporation of America, a New Jersey corporation with its
principal place of business at 66 Ford Road, Suite 230, Denville, NJ 07834
(“Debtor”) and each Subsidiary (as defined below), in favor of Partners for
Growth III, L.P., a Delaware limited partnership (“PFG”).

 

RECITALS

 

PFG proposes to make certain loans to Borrower (as defined below) pursuant to
that certain Loan and Security Agreement of even date herewith (the “Loan
Agreement”) for the direct benefit of Debtor and the direct and indirect benefit
of each of Debtor’s subsidiaries (each a “Subsidiary” and collectively, the
“Subsidiaries”). To secure the Obligations, as defined in the Loan Agreement,
Debtor has agreed to pledge to PFG the shares of capital stock, limited
liability company equity interests (whether expressed as units, percentage
interests or otherwise), partnership interests (however expressed or
denominated) or other equity interests of each Subsidiary which Debtor now
beneficially owns, directly or indirectly, as specified in Exhibit A, or
hereafter acquires an interest (the “Ownership Interests”). Any capitalized
terms used without definition herein shall have the meanings assigned to them in
the Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound thereby, Debtor hereby agrees as follows:

 

1.                  Pledge of Collateral. Debtor hereby transfers, assigns and
pledges to PFG and grants PFG a security interest in and to (a) 100% of its
Ownership Interests in all domestic Subsidiaries and 66% of its Ownership
interests in all Foreign Subsidiaries (the “Pledged Interests”), (b) all cash,
property, stock dividends, stock splits, securities, proceeds, and other
property paid or distributed with respect to or received on account of the
Pledged Interests, and (c) except as otherwise provided in this Agreement, all
rights and privileges of Debtor with respect to each of the foregoing
(collectively, the “Pledged Collateral”) to secure the prompt performance of all
of the Obligations, as defined in the Loan Agreement, and Debtor’s obligations
hereunder.

 

2.                  Delivery of the Pledged Interests. Subject to the exercise
of the rights of the Senior Lender, upon demand by PFG, Debtor shall deliver to
PFG (i) stock certificates, certified ownership registers or such other legal
evidence of ownership as is customary and legally sufficient in the jurisdiction
of each Subsidiary representing the Pledged Interests, together with (ii) an
Irrevocable Stock Power, instrument of transfer, registration of transfer or
other legally sufficient evidence of the transfer of the Pledged Interests to
PFG as security hereunder, to be held by PFG subject to the terms and conditions
of this Agreement. Notwithstanding any registration of the Pledged Interests in
the name of PFG, PFG holds the Pledged Interests only as security for the
Obligations as described herein unless PFG acquires the Pledged Interests
pursuant to Section 12 of this Agreement. Debtor shall, and Debtor shall procure
that each of its Subsidiaries, duly records the pledge of the Pledged Interests
to PFG in its books and records.

 

 

 

 



3.                  Warrants, Rights and Stock Adjustments.

 

(a)                In the event that, during the term of this pledge,
subscription warrants or other rights or options shall be issued in connection
with the Pledged Interests, such rights, warrants and options shall be the
property of the Debtor and part of the Pledged Collateral and, if exercised by
Debtor, all new stock or other securities so acquired by Debtor as they relate
to the Pledged Interests then held by the Debtor shall, subject to the rights of
the Senior Lender, be promptly delivered to PFG and shall be deemed to be
included within the definition of “Pledged Interests,” to be held under the
terms of this Agreement in the same manner as the Pledged Interests.

 

(b)               In the event that, during the term of this pledge, any stock
dividend, reclassification, readjustment or other changes are declared or made
in any Subsidiary or additional stock of any Subsidiary is issued to Debtor, all
new, substituted and additional shares, other securities or ownership interests
issued by reason of any such change shall be delivered to and held by the PFG or
recorded under the name of PFG under the terms of this Agreement in the same
manner as the Pledged Interests. In the event of substitution of such
securities, Debtor and PFG shall cooperate and execute such documents as are
reasonable so as to provide for the substitution of such Pledged Collateral and,
upon such substitution, references to “Pledged Interests” in this Agreement
shall be deemed to include the substituted shares of capital stock of each
Subsidiary held by Debtor as a result thereof.

 

(c)                In the in the event of any consolidation or merger involving
any Subsidiary and in which such Subsidiary is not the surviving Person, all
shares of each class of the Ownership Interests of the successor Person formed
by or resulting from such consolidation or merger shall, subject to the rights
of the Senior Lender, be promptly delivered to PFG and shall be deemed to be
included within the definition of “Pledged Interests,” to be held under the
terms of this Agreement in the same manner as the Pledged Interests.

 

4.                  Limitations on PFG’s Obligations. It is expressly agreed by
Debtor that, anything herein to the contrary notwithstanding, PFG shall have no
obligation or liability for the performance by Debtor of its rights or
obligations as a shareholder of any Subsidiary by reason of or arising out of
this Agreement or the granting to PFG of the security interests provided for
herein or the receipt by PFG of any payment relating hereto, nor shall PFG be
required or obligated in any manner to perform or fulfill any of the rights or
obligations of Debtor in its capacity as a shareholder of any Subsidiary or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any other party of any obligation
owed to any Subsidiary, or to present or file any claim, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
PFG’s sole duty with respect to the custody, safekeeping and physical
preservation of the Pledged Collateral in its possession shall be to deal with
it in the same manner as PFG deals with similar securities and property for its
own account. Neither PFG nor any of its directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Pledged Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Pledged Collateral upon the request of
Debtor or otherwise, provided that PFG shall be liable for the gross negligence
and willful misconduct of its directors, officers, employees and agents.

 

2

 

 



5.                  Representations, Warranties and Covenants. Debtor
represents, warrants to and covenants with PFG that on the Effective Date and at
all times any Obligations are outstanding: (a) Debtor has full power and
authority to enter into this Agreement; (b) any consent or approval which is
required as a condition to the validity of this Agreement has or will been
obtained; (c) this Agreement constitutes the valid and legally binding agreement
of Debtor in accordance with its terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
and similar laws relating to creditors’ rights generally) and does not
constitute a prohibited transfer under any law, statute, regulation or
ordinance, including the Securities Act of 1933, as amended; (d) there is no
provision of any existing material mortgage, indenture, contract, subscription
agreement or other agreement binding on Debtor or affecting its property which
would materially conflict with or in any way prevent the execution, delivery or
carrying-out of the terms of this Agreement, except for any such provision which
has been expressly waived or with respect to which consent has been given and
except in respect of the Senior Lender (as defined in the Loan Agreement); (e)
Debtor has good title to the Pledged Collateral and the Pledged Collateral is
owned free and clear of liens and encumbrances, other than the lien(s) of the
Senior Lender (as defined in the Loan Agreement), the lien created in favor of
PFG under the Loan and Security Agreement by and between Debtor and PFG of even
date herewith and other Permitted Liens; (f) there are no proceedings pending
or, to Debtor’s knowledge, threatened before any court or administrative agency
which, in the reasonable opinion of Debtor, will materially adversely affect the
financial condition or operation of Debtor, or the authority of Debtor to enter
into, or the validity or enforceability of, this Agreement; and (g) Debtor will
not create, incur, assume or suffer to exist any material mortgage, pledge, lien
or other encumbrance of any kind, or any security interest in any of the Pledged
Collateral now owned or hereafter acquired, other than the lien of PFG, the lien
of the Senior Lender (as defined in the Loan Agreement) and other Permitted
Liens (as defined in the Loan Agreement), without the prior written consent of
PFG.

 

6.                  Other Documents. Debtor will execute and deliver to PFG and,
where required in order to effect PFG’s rights under this Agreement, will cause
each Subsidiary to execute, deliver to and procure for PFG, all assignments,
endorsements, powers, hypothecations, approvals, governmental registrations,
consents and other documents reasonably required at any time and from time to
time by PFG to perfect and maintain its perfected security interest in the
Pledged Collateral. Debtor shall (and shall cause each Subsidiary), at its
expense, do, make, procure and execute and deliver all acts, things, writings
and assurances as PFG may at any time reasonably request to protect, assure or
enforce its rights, interests and remedies created by, provided in or emanating
from this Agreement. Debtor authorizes PFG to file financing statements covering
the Pledged Collateral and containing such legends as PFG shall deem reasonably
necessary or desirable to protect PFG’s security interest in the Pledged
Collateral. Debtor agrees to pay all taxes, fees and costs (including reasonable
attorneys’ fees) paid or incurred by PFG in connection with the preparation,
filing or recordation thereof. Debtor shall not file any amendments, correction
statements or termination statements concerning the Pledged Collateral without
the prior written consent of PFG.

 

7.                  Continued Possession of Collateral. To the extent that PFG
has possession of the Pledged Interests, PFG shall hold possession of the
Pledged Interests so long as any of the Obligations (other than inchoate
indemnity obligations) are outstanding. Upon the satisfaction in full of all of
the Obligations, PFG shall release any remaining Pledged Interests to Debtor.
Promptly after satisfaction in full of the Obligations (other than inchoate
indemnity obligations), PFG shall, at Debtor’s expense, terminate or send Debtor
appropriate documentation to terminate any financing statements filed by PFG or
other governmental registrations with respect to the Pledged Collateral.

 

3

 

 



8.                  Covenants of Debtor. Debtor agrees that, so long as this
Agreement is in effect, Debtor will not, without PFG’s prior written consent,
withdraw, sell, assign, transfer, pledge or otherwise encumber the Pledged
Collateral or any part thereof (except in favor of the Senior Lender and except
for Permitted Liens, each as defined in the Loan Agreement). If Debtor at any
time becomes entitled to receive any stock or other property (other than cash)
as additions to, in substitution of or in exchange for any of the Pledged
Collateral, Debtor shall accept the same as PFG’s agent, shall promptly notify
PFG and upon request of PFG, subject to the exercise of the rights of the Senior
Lender, deliver the same to PFG in the exact form received, with all necessary
transfer instruments or stock powers, to be held as further security for the
Obligations; provided that so long as no Event of Default has occurred and is
continuing, Debtor shall be entitled to receive and retain any and all cash
distributions and dividends and other cash otherwise received with respect to,
or otherwise in connection with, the Pledged Collateral.

 

9.                  Care of Collateral. Debtor shall have all risk of loss of
the Pledged Collateral. PFG shall have no liability or duty, absent gross
negligence or intentional misconduct, either before or after the occurrence of
an Event of Default, on account of loss of or damage to, or to collect or
enforce any of its rights against, the Pledged Collateral, to collect any income
accruing on the Pledged Collateral, or to preserve rights against other parties.
If PFG actually receives any notices requiring action with respect to Pledged
Collateral in PFG’s possession, PFG shall take reasonable steps to forward such
notices to Debtor. Debtor is responsible for responding to notices concerning
the Pledged Collateral, voting the Pledged Collateral, and exercising rights and
options, calls and conversions of the Pledged Collateral. PFG’s sole
responsibility is to take such action as is reasonably requested by Debtor in
writing, however, PFG is not responsible to take any action that, in PFG’s
reasonable judgment, would adversely affect (other than de minimis) the value of
the Pledged Collateral as security for the Obligations. While PFG is not
required to take certain actions, if action is needed, in PFG’s reasonable
discretion, to preserve and maintain the Pledged Collateral, Debtor authorizes
PFG to take such actions, but PFG is not obligated to do so.

 

10.              Assignment of Collateral. In addition to all other rights
available to it under applicable laws or otherwise, should PFG assign or
transfer the loan extended to Debtor under the Loan Agreement, PFG shall have
the right to assign therewith PFG’s rights in any of the Pledged Collateral,
and, subject to applicable law, any assignee or transferee shall have the rights
of PFG hereunder with respect to the Pledged Collateral so assigned or
transferred, and PFG shall be thereafter relieved from all duties with respect
to any such Pledged Collateral to the extent of such assignment or transfer.

 

11.              Event of Default. The occurrence of any one or more of the
following events shall constitute an event of default (an “Event of Default”)
under this Agreement: (a) an Event of Default under and as defined in the Loan
Agreement shall have occurred; (b) any amendment to or termination of a
financing statement naming Debtor as debtor and PFG as secured party, or any
correction statement with respect thereto, is filed in any jurisdiction by
Debtor without the prior consent of PFG, if such amendment or termination or
correction statement would have an adverse effect on PFG as a secured party with
respect to the Collateral secured thereby, (c) any registration or other
recording of PFG’s security interest, lien or transfer or assignment for
security is amended or terminated without PFG’s prior written consent, if such
amendment or termination would have an adverse effect on PFG as a secured party
with respect to the Collateral secured thereby; or (d) the breach of any
material provision of this Agreement by Debtor or the failure by Debtor to
observe or perform (or the failure of Debtor to procure the performance by any
Subsidiary) of any of the material provisions of this Agreement, following
written notice thereof (to the extent that PFG would have knowledge of such
breach) and the greater of ten (10) calendar days or the applicable cure period
specified in the Loan Agreement in which to cure such breach or failure.

 

4

 

 



12.              Remedies.

 

(a)                Upon the occurrence and during the continuance of an Event of
Default hereunder, PFG may, at its option, proceed to enforce this Agreement and
in connection therewith may (i) declare all or any part of the unpaid Loan,
together with all accrued and unpaid interest thereon, to be immediately due and
payable, (ii) retain or sell all or any portion of the Pledged Collateral and
apply such Pledged Collateral or the proceeds thereof against the Loan up to the
limits expressly provided herein, (iii) exercise any remedies available to it
under the Loan Documents and (iv) otherwise exercise all of the rights and
remedies of a secured party under the California Commercial Code and under other
applicable laws. Without limiting the foregoing, upon the occurrence and during
the continuance of an Event of Default, subject to the rights of the Senior
Lender, PFG shall have the right (i) to transfer the whole or any part of the
Pledged Collateral into the name of PFG or its nominee, (ii) to notify any
person obligated on any of the Pledged Collateral to make payment directly to
PFG or its nominee of any amounts due or to become due thereon and (iii) to vote
the Pledged Collateral.

 

(b)               Any written notice of the sale, disposition or other intended
action by PFG with respect to the Pledged Collateral which is sent by certified
mail, return receipt requested or by overnight courier to Debtor at Debtor’s
address specified in the introductory paragraph hereof, or such other address of
Debtor as Debtor may from time to time provide in writing to PFG, at least ten
(10) days prior to such sale, disposition or action, shall constitute reasonable
notice to Debtor, unless applicable law requires a longer period. However, this
provision shall not be construed to impose any obligation on PFG to notify
Debtor of PFG’s intent to sell, dispose of or take other action with respect to
the Pledged Collateral, except to the extent applicable law requires such notice
or notice is otherwise expressly required herein.

 

(c)                Debtor recognizes that PFG may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws, but may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire all or a part of the Pledged Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof. Debtor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Pledged
Collateral were sold at public sale, and that PFG has no obligation to delay the
sale of such Pledged Collateral for the period of time necessary to permit
registration of such Pledged Collateral for public sale under any securities
laws. Debtor agrees that a private sale or sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. If any consent, approval or authorization of any federal, state,
municipal or other governmental department, agency or authority should be
necessary to effectuate any sale or other disposition of the Pledged Collateral,
or any partial sale or other disposition of the Pledged Collateral, Debtor will
execute all such applications and other instruments as may be required in
connection with securing any such consent, approval or authorization, and will
otherwise use its best efforts to secure the same.

 

5

 

 



(d)               All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by or on behalf of PFG in
connection with the taking, holding, preparing for sale or other disposition,
selling, managing, collecting or otherwise disposing of the Pledged Collateral,
and when overdue, together with interest thereon at a per annum rate of interest
which is equal to the then highest rate of interest charged on the Obligations
during an Event of Default under the Loan Agreement (the “Liquidation Costs”),
shall be paid by Debtor to PFG on demand and shall constitute and become a part
of the Obligations secured hereby. Any retained Pledged Collateral and any
proceeds of sale or other disposition of the Pledged Collateral (up to the
limits expressly set forth above) will be applied by PFG to the payment of the
Liquidation Costs, and the balance of such proceeds (if any) will be applied by
PFG toward the payment of the Obligations (whether then due or not) in such
order and manner of application as PFG may from time to time in its sole
discretion determine. Except as may be otherwise specifically provided in this
Agreement, all Pledged Collateral and proceeds of Pledged Collateral coming into
PFG’s possession may be applied by PFG to any of the Obligations, whether
matured or unmatured, as PFG shall determine in its sole discretion. PFG may
defer the application of non-cash proceeds of Pledged Collateral to the
Obligations until cash proceeds are actually received by PFG.

 

(e)                Each right, power and remedy of PFG as provided for in this
Agreement, now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by PFG of any one or more such rights, powers or
remedies shall not preclude the simultaneous or later exercise by PFG of any or
all such other rights, powers or remedies.

 

(f)                No failure or delay by PFG to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement, or
to exercise any right, power or remedy consequent upon a breach thereof, shall
constitute or be deemed to constitute a waiver of any such term, condition,
covenant or agreement or of any such breach, or preclude PFG from exercising any
such right, power or remedy at any later time or times.

 

13.              Voting Rights. Unless an Event of Default shall have occurred
and be continuing, Debtor shall be permitted to exercise all voting and
shareholder rights with respect to the Pledged Interests; provided, however,
that no vote shall be cast or shareholder right exercised or other action taken
which, in PFG’s reasonable judgment, would be reasonably likely to impair the
Pledged Collateral or which would be inconsistent with or result in any
violation of any provision of the documents entered into in connection with the
Loan Agreement, including, without limitation, dissolution. PFG shall reasonably
cooperate with Debtor in helping Debtor exercise its voting and shareholder
rights with respect to the Pledged Interests consistent with this Section 13;
provided, however, that such cooperation by PFG (or any lack thereof) shall have
no impact on the limitations on PFG’s obligations established by Section 4
above. In support of the conditionally-exercisable voting rights granted to PFG
hereunder, Debtor hereby shall execute and deliver the Proxy appended hereto as
Exhibit C.

 

6

 

 



14.              Debtor Waivers. To the extent not prohibited by applicable law,
Debtor waives any right to require PFG to (a) proceed against any Subsidiary,
any guarantor or any other person; (b) proceed against or exhaust any security
held from any Subsidiary; (c) marshal any assets of any Subsidiary; or (d)
pursue any other remedy in PFG’s power whatsoever. Following the occurrence and
during the continuance of an Event of Default, PFG may, at its election,
exercise, decline or fail to exercise any right or remedy it may have against
any Subsidiary or any security held by PFG, including without limitation the
right to foreclose upon any such security by judicial or nonjudicial sale,
without affecting or impairing in any way the liability of Debtor hereunder. To
the extent not prohibited by applicable law, Debtor waives (i) any defense
arising by reason of any disability or other defense of Subsidiary or by reason
of the cessation from any cause whatsoever of the liability of Subsidiary, (ii)
any setoff, defense or counterclaim that Subsidiary may have against PFG, (iii)
until payment in full of the Obligations, Debtor waives any right of subrogation
or reimbursement, contribution or other rights against Subsidiary, and Debtor
waives any right to enforce any remedy that PFG now has or may hereafter have
against Subsidiary, (iv) Debtor waives any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights against Subsidiary, (v) all presentment, demand for performance, notice
of nonperformance, protest, notice of protest, notice of dishonor, notice of
acceptance of this Agreement, notice of any default, notice of payment and
nonpayment whenever occurring, notice of release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by PFG on which Debtor may in any way be liable, and
notice of the existence, creation, or incurring of new or additional
indebtedness.

 

15.              Power of Attorney. Subject to the rights of the Senior Lender,
Debtor hereby grants PFG an irrevocable power of attorney, coupled with an
interest, with full power and authority to (i) prepare, execute and deliver on
behalf of Debtor any and all such instruments, assignments, stock or bond
powers, financing statements, certificates and other documents as PFG deems
reasonably necessary in order to perfect and protect its interests in the
Pledged Collateral, (ii) endorse Debtor’s name on requests to other secured
parties of Debtor for accountings, confirmations of collateral and confirmations
of statements of account, and (iii) upon the occurrence and during the
continuance of an Event of Default, without any advance notice (except as
required by applicable law even if waived), but with prompt advice to Debtor,
(A) to liquidate any Pledged Collateral and apply the proceeds thereof directly
to the Obligations, (B) to transfer ownership of any Pledged Collateral to an
account designated by PFG and (C) to take such other actions with respect to the
Pledged Collateral as PFG, in its sole discretion, shall deem necessary or
appropriate in order to protect its interest in the Pledged Collateral. This
power of attorney is made pursuant to this Agreement, is coupled with an
interest and may not be revoked or cancelled before all of the Obligations
(other than inchoate indemnity obligations) have been paid or otherwise
satisfied.

 

7

 

 



16.              Insolvency of Debtor. If Debtor becomes insolvent or is
adjudicated bankrupt or files a petition for reorganization, arrangement,
composition or similar relief under any present or future provision of the
United States Bankruptcy Code or equivalent legislation in any other
jurisdiction, or if such a petition is filed involuntarily against Debtor (or
any other obligor under the Loan Agreement), and in any such proceeding part or
all of any indebtedness or obligations under the Loan Agreement are terminated
or rejected or any obligation of Debtor (or any other obligor under the Loan
Agreement) is modified or abrogated, or if any Debtor’s (or any other obligor’s
under the Loan Agreement) obligations are otherwise avoided for insolvency,
bankruptcy or any similar reason, Debtor irrevocably agrees that its liability
hereunder shall not thereby be affected or modified and such liability shall
continue in full force and effect as if no such action or proceeding had
occurred. This Agreement shall continue to be effective or be reinstated, as the
case may be, if any payment on the Obligations is required to be returned by PFG
upon the insolvency, bankruptcy or reorganization of Debtor (or any other
obligor under the Loan Agreement), or otherwise, as though such payment had not
been made.

 

17.              Governing Law; Venue; Service. This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Debtor shall be
governed by the laws of the State of California. As a material part of the
consideration to PFG to enter into this Agreement, Debtor (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; (iii) irrevocably agrees that service upon it at its principal business
address as specified in the Loan Agreement shall constitute valid and effective
service upon Debtor and each Subsidiary for all matters arising out of this
Agreement; and (iv) waives any and all rights Debtor may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 

18.              Subsidiary Further Assurances. Each Subsidiary acknowledges the
pledge of its shares contemplated in this Agreement and shall promptly execute
and cause to be delivered to PFG such instruments and other documents, and shall
take such other lawful actions, as PFG may reasonably request for the purpose of
ensuring that the pledges of Subsidiary shares set forth herein are compliant
with the laws of the jurisdictions applicable to each such Subsidiary.

 

19.              Miscellaneous. Neither this Agreement nor any term, condition,
covenant, or agreement herein may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought. This
Agreement shall be binding upon the heirs, personal representatives, successors
and assigns of Debtor and shall inure to the benefit of the successors and
assigns of PFG. As used herein the singular number shall include the plural, the
plural the singular, and the use of the masculine, feminine or neuter gender
shall include all genders as the context may require, and the term “person”
shall include an individual, a corporation, an association, a partnership, a
trust, a limited liability company, an organization, a government or political
subdivision thereof and a governmental agency. Unless varied by this Agreement,
all terms used herein which are defined by the California Commercial Code shall
have the same meanings hereunder as assigned to them by the California
Commercial Code, as in effect on the Effective Date. The Loan is not a “consumer
transaction” as defined in the Uniform Commercial Code and none of the
Collateral was or will be purchased primarily for personal, family or household
purposes.

 

8

 

 



20.              MUTUAL JURY TRIAL WAIVER. DEBTOR AND PFG EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN PFG AND DEBTOR, OR ANY CONDUCT, ACTS OR
OMISSIONS OF PFG OR DEBTOR OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH PFG OR DEBTOR, IN ALL OF
THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. WITHOUT
INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial by jury is
not enforceable, the parties hereto agree that any and all disputes or
controversies of any nature between them arising at any time shall be decided by
a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Francisco County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Francisco County, California; and the parties hereby submit to
the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the San
Francisco County, California Superior Court for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

[SIGNATURE PAGE FOLLOWS]

 

 

9

 



 

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered under seal by their authorized representative(s) as of
the date first above written.

 

DEBTOR:

 

HEALTHCARE CORPORATION OF AMERICA


By: /s/ Mark Carlesimo                      

Name: Mark Carlesimo                       

Title: Secretary                                    

 

 

PFG:
 

PARTNERS FOR GROWTH III, L.P.


By: /s/ Jason Georgatos                          

Name: Jason Georgatos                            

Title: Manager, Partners for Growth III, LLC Its General Partner



 

PRESCRIPTION CORPORATION OF AMERICA


By: /s/ Mark Carlesimo                      

Name: Mark Carlesimo                       

Title: Secretary                                       PCA BENEFITS, INC.


By: /s/ Mark Carlesimo                             

Name: Mark Carlesimo                               

Title: Secretary                                             

 

 



Signature Page – HCA Pledge Agreement



 

 

 



 

 

Exhibit A

 

Pledged Interests

 

The Pledged Interests consist of all of Pledgor’s right, title and interest in
and to the following whether owned now or hereafter arising and whether the
Pledgor has rights now or hereafter has rights therein and wherever located:

 

All Ownership Interests, including those identified as: (1) 1,000shares of the
common stock of Prescription Corporation of America, a New Jersey corporation,
uncertificated; and (2) 1,000 shares of the common stock of PCA Benefits, Inc.,
a New Jersey corporation, uncertificated.___

 

all Pledgor’s books relating to the foregoing and any and all claims, rights and
interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.

 

As used herein:

 

“Ownership Interest” means any security, share, unit, partnership interest,
membership interest, ownership interest, equity interest, option, warrant,
participation, equity security or analogous interest (regardless of how
designated) of or in a corporation, partnership, limited partnership, limited
liability company, business trust or other entity, of whatever nature, type,
series or class, whether voting or nonvoting, certificated or uncertificated,
common or preferred, and all rights and privileges incident thereto.

 

“Subsidiary” (as of the Effective Date) shall mean and include Prescription
Corporation of America, a New Jersey corporation; and (2) PCA Benefits, Inc., a
New Jersey corporation.

 

 

A-1

 



  

 

Exhibit B

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned (“Pledgor”) does hereby sell, assign and
transfer to _____________________________________________ all of its Ownership
Interests (as hereinafter defined), uncertificated as of the date hereof, in
Prescription Corporation of America, a New Jersey corporation, standing in the
name of Pledgor on the books of said Person. The undersigned does hereby
irrevocably constitute and appoint __________________, attorney, to transfer
said Ownership Interests in such Person on the books of said Person, with full
power of substitution of the premises. The term “Ownership Interests” means any
security, share, unit, partnership interest, membership interest, ownership
interest, equity interest, option, warrant, participation, “equity security” (as
such term is defined in Rule 3(a)11-1 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended, or any similar statute then in
effect, promulgated by the Securities and Exchange Commission and any successor
thereto) or analogous interest (regardless of how designated) of or in a
corporation, partnership, limited partnership, limited liability company,
limited liability partnership, business trust or other entity, of whatever
nature, type, series or class, whether voting or nonvoting, certificated or
uncertificated, common or preferred, and all rights and privileges incident
thereto.

 

Date: July 17, 2013

 



  Pledgor:

Healthcare Corporation of America


By:                                                        

Name:                                                   

Title:                                                       

 

 

B-1

 



 



 



Exhibit B

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned (“Pledgor”) does hereby sell, assign and
transfer to _____________________________________________________ all of its
Ownership Interests (as hereinafter defined) , uncertificated as of the date
hereof, in PCA Benefits, Inc., a New Jersey corporation, standing in the name of
Pledgor on the books of said Person. The undersigned does hereby irrevocably
constitute and appoint ____________________, attorney, to transfer said
Ownership Interests in such Person on the books of said Person, with full power
of substitution of the premises. The term “Ownership Interests” means any
security, share, unit, partnership interest, membership interest, ownership
interest, equity interest, option, warrant, participation, “equity security” (as
such term is defined in Rule 3(a)11-1 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended, or any similar statute then in
effect, promulgated by the Securities and Exchange Commission and any successor
thereto) or analogous interest (regardless of how designated) of or in a
corporation, partnership, limited partnership, limited liability company,
limited liability partnership, business trust or other entity, of whatever
nature, type, series or class, whether voting or nonvoting, certificated or
uncertificated, common or preferred, and all rights and privileges incident
thereto.

 

Date: July 17, 2013



 



  Pledgor:

Healthcare Corporation of America


By:                                                        

Name:                                                   

Title:                                                       

 



B-2

 

 



 

Exhibit C

IRREVOCABLE PROXY

 

The undersigned (“Grantor”), the holder of Ownership Interests (as hereinafter
defined) in its Subsidiaries specified below (each, a “Person”), hereby
irrevocably appoints Partners for Growth III, L.P., a Delaware limited
partnership (“PFG”), as its agent, to vote all Ownership Interests on the books
of each Person as of the Effective Date (and as of any future date if additional
Ownership Interests are held by Grantor), at all meetings of equity holders and
adjournments thereof, and in all written consents of equity holders, with
respect to all matters that are or are required to be submitted to equity
holders for approval. The foregoing appointment of PFG as its agent shall
continue from the date of this Proxy until such time as all Obligations (other
than inchoate indemnity obligations) under that certain Loan and Security
Agreement between the undersigned and PFG (the “LSA”) have been indefeasibly
paid and performed. PFG shall have all the power the undersigned possesses as an
equity holder in each Person. The undersigned hereby ratifies and confirms all
acts PFG may do or cause to be done by virtue of this Proxy. The rights granted
under this Irrevocably Proxy shall be exercised by PFG only upon the occurrence
of an Event of Default under the LSA that is continuing and shall be subject to
the rights of the Senior Lender, as defined therein, so long as there is a
Senior Lender.

 

The undersigned hereby revokes all previous proxies given by the undersigned
with respect to Ownership Interests in each Person, except to the extent
provided to the Senior Lender. The undersigned hereby waives all right to cancel
this Proxy at any time during the period set forth above. This Proxy is coupled
with an interest.

 

“Ownership Interests” means any security, share, unit, partnership interest,
membership interest, ownership interest, equity interest, option, warrant,
participation, “equity security” (as such term is defined in Rule 3(a)11-1 of
the General Rules and Regulations of the Securities Exchange Act of 1934, as
amended, or any similar statute then in effect, promulgated by the Securities
and Exchange Commission and any successor thereto) or analogous interest
(regardless of how designated) of or in a corporation, partnership, limited
partnership, limited liability company, limited liability partnership, business
trust or other entity, of whatever nature, type, series or class, whether voting
or nonvoting, certificated or uncertificated, common or preferred, and all
rights and privileges incident thereto.

 

Specified Subsidiaries: (1) Prescription Corporation of America, a New Jersey
corporation; (2) PCA Benefits, Inc., a New Jersey corporation

 

C-1

 

 



In witness whereof, the undersigned has executed this Proxy as of the this 17th
day of July, 2013.

 



 



 

Pledgor:

Healthcare Corporation of America


By:                                                        
Name:                                                   
Title:                                                      

 

 

 

C-2



 